

Exhibit 10.1

DELEK LOGISTICS GP, LLC 2012 LONG-TERM INCENTIVE PLAN


DIRECTOR PHANTOM UNIT AGREEMENT


This Phantom Unit Agreement (“Agreement”) between Delek Logistics GP, LLC (the
“Company”) and ________________ (the “Participant”), regarding an award
(“Award”) of _____ Phantom Units (as defined in the Delek Logistics GP, LLC 2012
Long-Term Incentive Plan (the “Plan”)) granted to the Participant on _____ (the
“Grant Date”), such number of Phantom Units subject to adjustment as provided in
the Plan, and further subject to the following terms and conditions:


1.Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof. Except as otherwise provided herein, capitalized terms shall
have the same meanings ascribed to them under the Plan.


2.    Vesting Schedule; Settlement.


(a)    Except as otherwise provided herein or the Plan, the Phantom Units shall
vest ratably every six months following the Grant Date through the third
anniversary of the Grant Date; provided that the Participant remains in
continuous service with the Company or its Affiliates through each applicable
vesting date. The Participant shall forfeit the unvested portion of the Phantom
Units upon the termination of the Participant’s service with the Company or its
Affiliates.


(b)    Upon the occurrence of an Exchange Transaction, the treatment of the
Phantom Units shall be governed by Section 9 of the Plan.


(c)    Within 60 calendar days following vesting with respect to a Phantom Unit,
the Participant shall be entitled to receive a Unit. Units will be evidenced, at
the sole option and in the sole discretion of the Committee, either (i) in
book-entry form in the Participant’s name in the Unit register of the
Partnership maintained by the Partnership’s transfer agent or (ii) a unit
certificate issued in the Participant’s name. Upon delivery of a Unit in respect
of a Phantom Unit, such Phantom Unit shall cease to be outstanding in the
Participant’s notional account described in Section 3.


3.    Distribution Equivalent Rights. During the Restricted Period, the Award of
Phantom Units hereunder shall be evidenced by entry in a bookkeeping account and
shall include a tandem Distribution Equivalent Right with respect to the Phantom
Units. Distribution Equivalent Rights shall be paid with respect to all cash
distributions. Pursuant to the Distribution Equivalent Right, cash distributions
paid with respect to Phantom Units shall not be distributed when paid but shall
be distributed to the Participant in cash upon vesting of the related Phantom
Unit, subject to the same terms and conditions as such Phantom Unit. Upon
forfeiture of a Phantom Unit pursuant to this Agreement, the corresponding
Distribution Equivalent Right shall also be forfeited.


4.    Rights as Unitholder; Delivery of Units. Until delivery of Units as
described in Section 2(c), the Participant shall have no rights as a unitholder
as a result of the grant of Phantom Units hereunder. The Company shall not be
obligated to deliver any Units if counsel to the Company determines that such
sale or delivery would violate any applicable law or any rule or regulations of
any governmental authority or any rule or regulation of, or agreement of the
Company with, any securities exchange or association upon which the Units are
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the delivery of Units to comply with any
such law, rule, regulations or agreement.


5.    Assignment of Award. The Participant’s rights under this Agreement and the
Plan are personal; no assignment or transfer of the Participant’s rights under
and interest in this Award may be made by the Participant other




--------------------------------------------------------------------------------



Exhibit 10.1

than by will, by beneficiary designation, by the laws of descent and
distribution or by a qualified domestic relations order.


6.    No Service Guaranteed. No provision of this Agreement shall confer any
right upon the Participant to continue serving as a Director.


7.    Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware.


8.    Amendment. This Agreement cannot be modified, altered or amended, except
by an agreement, in writing, signed by both the Company and the Participant.


9.    Section 409A


(a)    The Phantom Units granted pursuant to this Agreement are intended to
comply with or be exempt from Code Section 409A, and ambiguous provisions
hereof, if any, shall be construed and interpreted in a manner consistent with
such intent. No payment, benefit or consideration shall be substituted for the
Phantom Units if such action would result in the imposition of taxes under Code
Section 409A. Notwithstanding anything in this Agreement to the contrary, if any
Plan provision or this Agreement results in the imposition of an additional tax
under Code Section 409A, that Plan provision or provision of this Agreement
shall be reformed, to the extent permissible under Code Section 409A, to avoid
imposition of the additional tax, and no such action shall be deemed to
adversely affect the Participant’s rights to the Phantom Units.


(b)    Notwithstanding any provision of the Agreement to the contrary, if the
Participant is identified by the Company as a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) on the date on which the Participant
has a “separation from service” (other than due to death) within the meaning of
Treasury Regulation § 1.409A-1(h), any Phantom Units payable or settled on
account of a separation from service that are deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (i) the first
business day following the expiration of six months from the Participant’s
separation from service, (ii) the date of the Participant’s death, or (iii) such
earlier date as complies with the requirements of Code Section 409A.


(c)    For all purposes of this Agreement, the Participant shall be considered
to have terminated service with the Company and its Affiliates when the
Participant incurs a “separation from service” with the Company within the
meaning of Treasury Regulation § 1.409A-1(h).


The Participant hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.


DELEK LOGISTICS GP, LLC                PARTICIPANT:






                                                    
By:                            
Title:






                        
By:
Title:

Delek Logistics GP, LLC 2012 Long-Term Incentive Plan • Phantom Unit Award
Agreement • Page 2 of 2